UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2012 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT June 30, 2012 Contravisory Strategic Equity Fund Investor Class – Ticker: CSEFX Institutional Class – Ticker: CSSFX Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Financial Highlights 8 Notes to Financial Statements 10 Expense Example 17 Additional Information 19 Privacy Notice 20 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited) Shares COMMON STOCKS: 90.5% Value Aerospace Product Manufacturing: 5.0% BE Aerospace, Inc.1 $ Lockheed Martin Corp. Construction Materials: 2.8% Vulcan Materials Co. Energy: 7.2% Northeast Utilities System OGE Energy Corp. ONEOK, Inc. Financial Services: 7.4% American Express Co. Mastercard, Inc. Moodys Corp. Food & Beverage Products: 7.2% Beam, Inc. DE Master Blenders 1753 Flowers Foods, Inc. Hillshire Brands Co. Food Services: 2.4% Starbucks Corp. Grocery Product Wholesalers: 5.4% Church & Dwight, Inc. Colgate Palmolive Co. Grocery Stores: 2.6% Whole Foods Market, Inc. Insurance: 5.2% Cincinnati Financial Corp. UnitedHealth Group, Inc. The accompanying notes are an integral part of these financial statements. 1 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited) (Continued) Shares COMMON STOCKS: 90.5% (Continued) Value Medical Equipment & Supplies Manufacturing: 5.2% Amgen, Inc. $ Haemonetics Corp.1 Navigational Equipment: 2.3% Garmin Ltd. Pesticide, Fertilizer & Agricultural Chemical Manufacturing: 2.7% Monsanto Co. Petroleum Products: 2.6% Exxon Mobil Corp. Pharmaceutical & Medicine Manufacturing: 7.8% Abbott Laboratories Bristol Myers Squibb Co. Gilead Sciences, Inc.1 Radio & Television Broadcasting: 2.6% CBS Corp. Rail Transportation: 2.5% Kansas City Southern Retail: 4.6% Coach, Inc. CVS Caremark Corp. Software: 2.5% Microsoft Corp. Technology Services: 10.1% Cisco Systems, Inc. Raytheon Co. Telus Corp. Total System Services, Inc. Water, Sewage & Other Systems: 2.4% American Water Works Company, Inc. TOTAL COMMON STOCKS (Cost $5,317,312) The accompanying notes are an integral part of these financial statements. 2 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited) (Continued) Shares REAL ESTATE INVESTMENT TRUSTS: 5.0% Value American Campus Communities, Inc. $ American Tower Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $313,138) EXCHANGE TRADED FUNDS: 1.5% SPDR S&P 500 ETF TOTAL EXCHANGE TRADED FUNDS (Cost $91,945) SHORT-TERM INVESTMENTS: 2.7% Money Market Funds: 2.7% Fidelity Institutional Money Market Portfolio, 0.18%2 TOTAL SHORT TERM INVESTMENTS (Cost $174,557) TOTAL INVESTMENTS IN SECURITIES: 99.7% (Cost $5,896,952) Other Assets in Excess of Liabilities: 0.3% TOTAL NET ASSETS: 100.0% $ 1 Non-income producing security. 2 Annualized seven-day yield as of June 30, 2012. The accompanying notes are an integral part of these financial statements. 3 Contravisory Strategic Equity Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2012 (Unaudited) ASSETS Investments in securities, at value (Cost $5,896,952) (Note 2) $ Cash Receivables: Fund shares sold 25 Dividends and interest Due from advisor, net Prepaid expenses Total assets LIABILITIES Payables: Administration & accounting fees Audit fees Chief Compliance Officer fees Custody fees Distribution fees – Investor Class Transfer agent fees Other accrued expenses Total liabilities NET ASSETS $ COMPUTATION OF NET ASSET VALUE Investor Class: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ Institutional Class: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 4 Contravisory Strategic Equity Fund STATEMENT OF OPERATIONS For the period ended June 30, 2012 (Unaudited) INVESTMENT INCOME Dividends (net of $847 in foreign withholding taxes) $ Interest Total investment income EXPENSES (Note 3) Administration & accounting fees Investment advisory fees Registration fees Transfer agent fees Miscellaneous expense Audit fees Chief Compliance Officer fees Legal fees Reports to shareholders Custody fees Distribution fees - Investor Class Trustee fees Insurance expense Total expenses Fees waived and expenses reimbursed ) Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 5 Contravisory Strategic Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Period Ended June 30, 2012 Period Ended (Unaudited) December 31, 2011* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments ) ) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class — ) Institutional Class — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares – Investor Class (a)(b) Net increase in net assets derived from net change in outstanding shares – Institutional Class (a)(c) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Undistributed net investment income $ $ — * Commenced operations on June 30, 2011.The information presented is for the period from June 30, 2011 to December 31, 2011. The accompanying notes are an integral part of these financial statements. 6 Contravisory Strategic Equity Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) (a) Summary of capital share transactions is as follows: Period Ended June 30, 2012 Period Ended (Unaudited) December 31, 2011* Investor Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — 56 Shares redeemed (b) ) ) (6 ) ) Net increase $ $ (b) Net of redemption fees of $1,920 and $1, respectively. Period Ended June 30, 2012 Period Ended (Unaudited) December 31, 2011* Institutional Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (c) Net increase $ $ (c) Net of redemption fees of $0 and $208, respectively. * Commenced operations on June 30, 2011.The information presented is for the period from June 30, 2011 to December 31, 2011. The accompanying notes are an integral part of these financial statements. 7 Contravisory Strategic Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Period Ended June 30, 2012 Period Ended Investor Class (Unaudited) December 31, 2011* Net asset value at beginning of period $ $ INCOME FROM INVESTMENT OPERATIONS: Net investment income^ ~ Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income — ~ Total distributions — ~ Paid-in capital from redemption fees (Note 2) ~ Net asset value, end of period $ $ Total Return %# )%# RATIOS/SUPPLEMENTAL DATA: Net assets at end of period (millions) $ $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %+ %+ After fees waived and expenses absorbed %+ %+ RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed )%+ )%+ After fees waived and expenses absorbed %+ %+ Portfolio turnover rate39%#56%# * Commenced operations on June 30, 2011.The information presented is for the period from June 30, 2011 to December 31, 2011. ^ Calculated using the average shares outstanding method. ~ Amount is less than $0.01. # Not annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 8 Contravisory Strategic Equity Fund FINANCIALHIGHLIGHTS For a capital share outstanding throughout the period Period Ended June 30, 2012 Period Ended Institutional Class (Unaudited) December 31, 2011* Net asset value at beginning of period $ $ INCOME FROM INVESTMENT OPERATIONS: Net investment income^ Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income — ) Total distributions — ) Paid-in capital from redemption fees (Note 2) — ~ Net asset value, end of period $ $ Total Return %# )%# RATIOS/SUPPLEMENTAL DATA: Net assets at end of period (millions) $ $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed %+ %+ After fees waived and expenses absorbed %+ %+ RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed )%+ )%+ After fees waived and expenses absorbed %+ %+ Portfolio turnover rate 39
